DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 10, 11, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2018/0281521).  
As best depicted in Figure 1, Yamaguchi is directed to a motorcycle tire construction comprising a carcass 6, a bead core 5, a bead filler or apex 8, a tread 2, and a band layer 10 formed with steel cords (Paragraphs 25-27).  More particularly, Table 1 includes a plurality of exemplary steel cord constructions in which a ratio between the bending stiffness and compression stiffness is as small as 0.02 (Example 2) and as large as 0.0375 (Example 6).  In such an instance, though, Yamaguchi is silent with respect to the tire load index and as such, necessarily fails to provide values for the claimed parameter A. 
In any event, a fair reading of Yamaguchi suggests the manufacture of tire constructions for motorcycle applications in general and such would encompass any of the known load index values.  Using the stiffness ratios listed above, any load index value less than 56 (corresponds with 224 kg) would result in a parameter A between 1,500 and 6,000.  One of ordinary skill in the art at the time of the invention would have found it obvious to form any number of motorcycle tire sizes (and thus loads) with the assembly taught by Yamaguchi.  
Regarding claim 3,  the exemplary cord constructions of Yamaguchi (Table 1) satisfy the claimed invention, it being noted that they are substantially the same as those detailed by Applicant.
With respect to claim 4, the exemplary cord constructions of Yamaguchi have a pitch between 5 mm (Example 8) and 12.5 mm (Examples 4, 5, and 7).  In every instance, a ratio between the number of filaments and the twisting pitch is less than 1 and in accordance to the claimed invention (Examples 1, 2, 5, 6, and 8 have 4 filaments, Examples 3 and 7 have 5 filaments, and Example 4 has 9 filaments).
Regarding claims 5, 10, 11, and 17, Figure 2 depicts the presence of 3 cords in a given ribbon.
As to claim 6, any load index value less than 50 (corresponds with 190 kg) would result in a parameter A between 2,500 and 5,000.  One of ordinary skill in the art at the time of the invention would have found it obvious to form any number of motorcycle tire sizes (and thus loads) with the assembly taught by Yamaguchi.  
With respect to claims 7, 13, and 14, any load index value less than 46 (corresponds with 170 kg) would result in a parameter A between 3,000 and 4,500.  One of ordinary skill in the art at the time of the invention would have found it obvious to form any number of motorcycle tire sizes (and thus loads) with the assembly taught by Yamaguchi.
Regarding claim 17, the claimed arrangements is consistent with the common manufacture of tire components (topping rubber or coating rubber flows and fills the interstices in the cord construction).     
Allowable Subject Matter
Claims 2, 8, 9, 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 2, 2022